Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed 1/29/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/09/2021; 2/10/2021; and 2/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Informal Examiner’s Amendment
An informal examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner makes this informal Examiner’s Amendment to correct a claim dependency of claim 17, using claim tree 1-9 as a guide for what Examiner believes is the intended claim dependency based on the subject matter being similar between claim tree 1-9 and claim tree 10-17.

Claim 17 of the application has been amended as follows: 
Claim 17. (Examiner’s Amendment) The method of claim 16, further comprising: 
identifying a status of a speculative execution of instructions by the processor via a speculation-status signal line from the processor, wherein the status of a speculative execution indicating that a result of a speculative execution is to be accepted or rejected, and
wherein when the execution type changes from the speculative execution to the non-speculative execution, the logic circuit toggling the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and
maintaining the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be rejected. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches copying cache content into main memory or keeping versions / contexts of a cache content which can be used as a checkpoint, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method including two different caches, wherein a processor / logic determines the execution type of instructions to be speculative execution instruction or non-speculative execution instruction, where for non-speculative execution instructions, a portion of the content cached in the first cache are copied to the second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eichenberger et al. (US 8,521,961) teaches a speculative processor system with a versioning cache system wherein cache content is copied and create a version / checkpoint / context that can be returned to at a later time and stored within the speculative versioning cache.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183